      4:19-cv-03516-TER        Date Filed 08/03/20     Entry Number 22       Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

OREN C. DUPUIS,                             ) Civil Action Number: 4:19-cv-03516-TER
                                            )
                      Plaintiff,            )
                                            )
               v.                           )
                                            )
ANDREW M. SAUL,                             )
Commissioner of the Social Security         )
Administration,                             )
                                            )
                      Defendant.            )


                                           ORDER

       AND NOW, this 3rd day of August, 2020, upon consideration of the Defendant's Motion

to Remand and any response thereto, it is hereby ORDERED that the Defendant’s motion is

granted and this action is remanded to the Commissioner for further evaluation under the fourth

sentence of 42 U.S.C. § 405(g), including an opportunity for a hearing and a new decision.



                                                    s/Thomas E. Rogers, III
                                                    Honorable Thomas E. Rogers, III
                                                    United States Magistrate Judge

Florence, SC
